REASONS FOR ALLOWANCE
Claims 1-4, 6-16, 18 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a star branched diene rubber comprising a vinyl content of less than 15 wt%, a Mooney viscosity from 30-80, a solution viscosity of 30-60, a discoloration of less than 100, and a ratio of Mooney viscosity to solution viscosity of greater than 1.0. Claims 2-19 depend from claim 1 and contain all the limitations thereof.
Relevant prior art includes Verkouw (US 4,185,042), Shimizu (US 5,508,333), Hogan (US 7,683,111), and Hamann (US 2011/0092646).
Verkouw teaches reacting a coupling agent such as glycidoxypropyltrimethoxysilane with polystyrene-polybutadiene or polybutadiene polymerized by butyl lithium to give a branched polymer. Verkouw fails to explicitly recite the Mooney viscosity, solution viscosity, or vinyl content of the polymers. These properties are not necessarily present and a position of inherency is not proper.
Shimizu and Hogan teach functionalized diene polymers formed by reacting a diene polymer with an alkoxy silane compound. Shimizu and Hogan fail to explicitly recite the claimed Mooney viscosity, solution viscosity, or vinyl content of the polymers. These properties are not necessarily present and a position of inherency is not proper.
Hamann teaches branched polybutadienes used for HIPS and ABS having a vinyl content of about 5-15 wt% (abstract). Hamann teaches examples where the Mooney viscosity is about 40-80, the solution viscosity is from about 100 to 200 (¶19). The solution viscosity of Hamann, and the ratio of Mooney viscosity to solution viscosity fall outside the claimed range.
Because the limitations of claim 1 is not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764